                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

THOMAS NOON, et al.,                             )
                                                 )
                Plaintiffs,                      )
                                                 )
       v.                                        )       Case No. 20-CV-06124-SRB
                                                 )
CITY OF PLATTE WOODS, MISSOURI,                  )
et al.,                                          )
                                                 )
                Defendants.                      )

                                            ORDER

       Before the Court is Defendant City of Platte Woods, Missouri’s (“the City”) Motion for

Partial Judgment on the Pleadings as to Count II of Plaintiffs’ Complaint. (Doc. #13.) For the

reasons stated below, the motion is denied without prejudice.

       The City seeks dismissal of Count II, which alleges that Plaintiff Thomas Noon (“Noon”)

suffered an unlawful retaliatory discharge in violation of the Missouri Worker’s Compensation

Act (“MWCA”), Mo. Rev. Stat. §§ 287.010 et. seq. Plaintiffs oppose the motion, arguing the

MWCA waives sovereign immunity for municipal entities in employment discrimination claims.

Plaintiffs additionally contend that the City’s liability insurance policy operates as a waiver of

sovereign immunity. Plaintiffs do not dispute, however, that the complaint lacks any factual

allegations regarding the City’s waiver of sovereign immunity. See, e.g., Richardson v. City of St.

Louis, 293 S.W.3d 133, 137 (Mo. App. E.D. 2009) (citation omitted) (“[T]o state a cause of action

sufficient to survive a motion to dismiss on the pleadings, the petition, when viewed in its most

favorable light, must plead facts, which if taken as true, establish an exception to the rule of

sovereign immunity.”); accord Bumbales v. City of Vandalia, No. 18-CV-13, 2018 WL 3575084,

at *4 (E.D. Mo. July 25, 2018) (citation omitted) (“A public entity only waives sovereign immunity




            Case 5:20-cv-06124-SRB Document 25 Filed 10/29/20 Page 1 of 2
through the purchase of liability insurance to the extent of or for the specific purposes covered by

the insurance purchased. Plaintiffs must allege not only the existence of liability insurance but also

that the insurance covers the claims asserted.”).

       In their response to the City’s instant motion, Plaintiffs request that, should the Court find

Plaintiffs’ complaint deficient, they be given leave to amend the complaint “solely for the purpose

of alleging that the City waived sovereign immunity.” (Doc. #24, p. 7.) The Court construes

Plaintiffs’ request as a motion for leave to amend arising under Federal Rule of Civil Procedure

15(a). While Plaintiffs’ motion for leave to amend is not sought in compliance with Local Rule

15.1(a), the request is timely pursuant to the parties’ Scheduling Order, which requires that any

motion to amend the pleadings be filed on or before October 30, 2020. (Doc. #17.) Since Rule

15(a) should be liberally construed to achieve justice, and because the Court finds no apparent risk

of undue prejudice to the City nor evidence of bad faith or futility, Plaintiffs’ request for leave to

file an amended complaint solely for the purpose of alleging that the City waived sovereign

immunity is granted. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave where

justice so requires.”). In turn, the City’s motion for judgment on the pleadings is denied without

prejudice. Should Plaintiffs fail to file their amended complaint as directed or if the amended

complaint remains deficient, the City may reassert its motion and the arguments therein.

       Accordingly, it is ORDERED that the City’s Motion for Partial Judgment on the Pleadings

as to Count II of Plaintiffs’ Complaint (Doc. #13) is DENIED WITHOUT PREJUDICE.

Plaintiffs are directed to file an amended complaint on or before November 6, 2020.

       IT IS SO ORDERED.


                                                        /s/ Stephen R. Bough
                                                        STEPHEN R. BOUGH, JUDGE
   DATE: October 29, 2020                               UNITED STATES DISTRICT COURT

                                                    2

          Case 5:20-cv-06124-SRB Document 25 Filed 10/29/20 Page 2 of 2
